Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 4-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2018/0220458 to Ouchi in view of U.S. Patent Pub. 2016/0301504 to Toskala.	

Regarding claims 1 and 9, Ouchi teaches a method of obtaining public land mobile network (PLMN) information of a user equipment (UE), the method comprising:

receiving, by a UE access stratum (AS), a request for collecting the PLMN information from a UE non-AS (NAS) (see section [0292], which teaches the AS receiving a requesting from the NAS for PLMN information);

monitoring at least one carrier in a frequency band supportable by the UE (see sections [0292] to [0293], which teach the UE scanning RF channels to find the available PLMNs);
 (see sections [0292] to [0295], which teach “carrier frequencies” and PLMN information);

providing, by the UE AS, the obtained PLMN information to the UE NAS (see section [0293], which teach that the PLMN information is provided to the UE NAS); 

Regarding the feature” wherein obtaining the PLMN information from the at least one cell on the at least one carrier comprises obtaining the PLMN information from a plurality of cells when the at least one carrier belongs to an unlicensed frequency band”, although sections [0005] and [0026] of Ouchi teach using an unlicensed frequency band, as scanning these frequencies is not discussed in sections [0291] to [0298], Toskala is added.

 In an analogous art, Toskala teaches a wireless device which scans all available frequencies for PLMN information.  See for example, step 204 in Fig. 2 as described in section [0025], which teaches “If there is cell information on the unlicensed band (step 204) indicated in the scan report… the scan report may contain physical cell identifiers (PCIs) and RSRP (Reference Signal Received Power) that indicates measured average received power over the resource elements that carry cell-specific reference signals within certain frequency bandwidth for the cell found in the scan. The scan report may also contain global cell ID (identity), PLMN ID”.    



Regarding claims 2 and 10, which recite “wherein the obtaining of the PLMN information from the at least one cell on the at least one carrier comprises obtaining the PLMN information from a single cell having a highest signal strength when the at least one carrier belongs to a licensed frequency band”, see for example, section [0293] in Ouchi which selects the strongest cell and see step 208 in Fig. 2 and step 306 in Fig. 3 as described in sections [0029] and [0033] in Toskala which determine the PLMN from the strongest cell, as recited.

Regarding claims 4 and 12, which recite “wherein the PLMN information comprises at least one of a PLMN identification (ID) list, a reference signal received power (RSRP) value measured from each of the at least one cell, an ID of the at least one cell, or information indicating whether the at least one carrier belongs to an unlicensed frequency band”, see section [0293] of Ouchi which teaches RSRP and see section [0025] of Toskala which teaches a PLMN ID and RSRP and information indicating the frequency is on the unlicensed band, as recited.




Regarding claim 6, which recites “wherein the providing, by the UE AS, of the obtained PLMN information to the UE NAS comprises providing only PLMN information of a cell having a highest signal strength among a plurality of cells providing identical PLMN information”, as described above, as in section [0293] of Ouchi, only the PLMN of the highest signal strength of multiple cells which have the same PLMN is provided, as recited.

Regarding claims 7 and 14, which recite “wherein, providing, by the UE AS, the obtained PLMN information to the UE NAS comprises providing, by the UE AS, PLMN information of a cell having a signal strength lower than a predetermined signal strength and an RSRP value corresponding to the cell and wherein the predetermined signal strength is -110 dBm”, as described in section [0294] of Ouchi, other cases of reporting all found cells which may be below the strength threshold are still reported to the NAS, along with their signal strength, as recited.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 










/STEVEN S KELLEY/Primary Examiner, Art Unit 2646